FILED
                            NOT FOR PUBLICATION                             JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICTOR FIGUEROA MOLINARES,                       No. 10-16009

               Petitioner - Appellant,           D.C. No. 1:09-cv-01964-OWW

  v.
                                                 MEMORANDUM *
NEIL ADLER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Federal prisoner Victor Figueroa Molinares appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Molinares contends that the Bureau of Prisons violated his due process

rights by incorrectly calculating his time served credits. Specifically, Molinares

contends that he is entitled to a sentence reduction for the time served on an

unrelated federal offense. The record reflects that Molinares already received all

credit for time served that he was entitled to. See 18 U.S.C. § 3585(b); see also

Allen v. Crabtree, 153 F.3d 1030, 1033 (9th Cir. 1998) (noting that section 3585(b)

disallows double crediting of time served).

      AFFIRMED.




                                          2                                      10-16009